DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/14/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to claim 17 has been withdrawn; (2) the 35 U.S.C. 112(b) rejections of claims 3-5, 10, 12, 17 and 18 have been withdrawn; and (3) the 35 U.S.C. 102(a)(1) rejections of claims 11-12 over Mayer have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			20-23
Amended claims: 				1-5, 10-12, 17-18		
New claims: 					24
Claims currently under consideration:	1-19, 24
Currently rejected claims:			1-19, 24
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-14 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that the one endolysin is “ZP278 or a derivative thereof, CP25L or a derivative thereof, and/or ZPl73 or a derivative thereof”.  However, since claim 1 requires at least one of the at least one endolysin to be ZP173, the alternatives that exclude ZP173 from the composition renders the claim indefinite.
Claim 14 recites that the at least one endolysin is “ZP278 or a derivative thereof and ZPl73 or a derivative thereof; or wherein said at least one endolysin is ZP278 or a derivative thereof and Psm or a derivative thereof”.  However, since claim 1 requires at least one of the at least one endolysin to be ZP173, the alternative that excludes ZP173 from the composition renders the claim indefinite.
Claim 18 recites the limitation "ZP173L, or a derivative thereof" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 13, 16-19, and 24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Donovan (US 2018/0195055).
Regarding claim 1, Donovan teaches a method of preventing or reducing contamination of food with Clostridium (corresponding to food-animals which carry Clostridium [0008]), comprising contacting the food with a composition (corresponding to administration by at least one of the pathways recited in [0062]) comprising a derivative of endolysin ZP173 (corresponding to PlyCP41 which has a 99.1% amino acid sequence similarity to ZP173) [0044].  Donovan also teaches that the endolysin is capable of lysing all 66 strains of Clostridum perfringens that were tested [0085].  Donovan anticipates the claim in that it explicitly discloses that the endolysin has bacteriolytic activity against 66 strains of Clostridum perfringens and that it discloses a ZP173 derivative that is 99.1% similar to ZP173 (pages 18-19, SEQ ID NO: 10).  However, since the claim does not recite any particular strain(s) of bacteria against which the endolysin displays activity, it is not clear how the level of bacteriolytic activity in the disclosed endolysin compares to that of the claimed endolysin.  Therefore, the present claim could be considered to be anticipated or obvious in view of Donovan.
Regarding claim 3, Donovan teaches the invention as described above in claim 1, including the composition comprises a plant material extract, wherein the plant material is a material from a plant having expressed the endolysin (claims 8 and 10; [0033]).
Regarding claim 4, Donovan teaches the invention as described above in claim 1, including the composition is an aqueous solution containing the endolysin [0061] or is a dried powder containing the endolysin [0062].
Regarding claim 5, Donovan teaches the invention as described above in claim 4, including the aqueous solution containing the endolysin is a buffered aqueous solution [0061] that contains 300 mM NaCl [0076], which falls within the claimed concentration.
Regarding claim 6, Donovan teaches the invention as described above in claim 1, including the food is sprayed with an aqueous solution containing the endolysin (corresponding to administration though liquid aerosol administration) [0062].
Regarding claims 7 and 8, Donovan teaches the invention as described above in claim 1, including the food is raw meat (corresponding to food-animals [0008] being administered the composition) [0062].
Regarding claims 9 and 10, Donovan teaches the invention as described above in claim 1, including the Clostridium is Clostridium perfringens [0061] selected from Type A and Type C (column labeled “CP Type” in Table 1 on page 10).
Regarding claim 13, Donovan teaches the invention as described above in claim 1, including the endolysin is a derivative of ZP173 (corresponding to PlyCP41 which has a 99.1% amino acid sequence similarity to ZP173) [0044].
Regarding claim 16, Donovan teaches the invention as described above in claim 13, including the food is meat (corresponding to food-animals [0008] being administered the composition) [0062].
Regarding claim 17, Donovan teaches the invention as described above in claim 1, including the composition is a buffered aqueous solution [0061] that contains 300 mM NaCl [0076], which falls within the claimed concentration, and/or the composition is an aqueous solution of a pH of 8 [0076], which falls within the claimed pH.
Regarding claim 18, Donovan teaches the invention as described above in claim 1, including the composition is a buffered aqueous solution [0061] of a ZP173 derivative [0040] that contains 300 mM NaCl [0076], which falls within the claimed concentration.
Regarding claim 24, Donovan teaches the invention as described above in claim 1, including the derivative has a sequence identity of 99.1% to an amino acid sequence of SEQ ID NO: 2 and has three substitutions compared to an amino acid sequence of SEQ ID NO: 2 (pages 18-19, SEQ ID NO: 10), which fall within the claimed ranges. 

Claim Rejections - 35 USC § 103
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US 2018/0195055) in view of Xu (Xu et al., “Platforms for Plant-Based Protein Production”, 2016, Bioprocessing of Plant In Vitro Systems, Reference Series in Phytochemistry”; previously cited).
Regarding claim 2, Donovan teaches a method of preventing or reducing contamination of food with Clostridium (corresponding to food-animals which carry Clostridium [0008]), comprising contacting the food with a composition (corresponding to administration by at least one of the pathways recited in [0062]) comprising a derivative of endolysin ZP173 (corresponding to PlyCP41 which has a 99.1% amino acid sequence similarity to ZP173) (pages 18-19, SEQ ID NO: 10, [0044]).  Donovan also teaches that the endolysin is capable of lysing all 66 strains of Clostridum perfringens that were tested [0085].  Since the claim does not recite any particular strain(s) of bacteria against which the endolysin displays activity, it is not clear how the level of bacteriolytic activity in the disclosed endolysin compares to that of the claimed endolysin.  However, in the absence of such information in the claim, the endolysin disclosed in Donovan is considered to have a bacteriolytic activity within the claimed concentration.  Donovan also teaches that the composition comprises a plant material extract, wherein the plant material is a material from a plant having expressed the endolysin (claims 8 and 10; [0033]).  It does not teach that the plant material is from an edible plant. 
However, Xu discloses that plant cell lines most widely used for recombinant protein produce are derived from edible crops such as rice, alfalfa, and carrot (page 9, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the plant material of Donovan by using edible plants as taught by Xu.  Since Donovan teaches that the endolysin is expressed in plant cells, but does not disclose specific plant types, a skilled practitioner would have been motivated to consult in additional reference such as Xu in order to determine suitable plant cells for expressing proteins, thereby rendering the claimed edible plant obvious.
Regarding claim 19, Donovan teaches the invention as described above in claim 2, including the plant material is a plant selected from carrot, Nicotiana tabacum (Xu, page 9, paragraph 3) and/or roots (Xu, Abstract), leaves, or seeds (page 16, paragraph 3).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US 2018/0195055) in view of Ajuebor (Ajuebor et al., “Bacteriophage endolysins and their applications”, 2016, Science Progress, pages 183-199; previously cited).
Regarding claim 11, Donovan teaches the invention as described above in claim 1, including the composition comprises a derivative of endolysin ZP173 [0044].  Donovan also teaches that the composition comprises a derivative of endolysin ZP278 comprising the amino acid sequence of SEQ ID NO: 3 (corresponding to PlyCP10 which has an amino acid sequence similarity of 85.3% with the claimed ZP278) (SEQ ID NO: 2 on pages 11-12, [0025]).  Donovan also teaches that the derivative of endolysin ZP278 is capable of lysing all 66 strains of Clostridum perfringens that were tested [0083].  Since the claim does not recite any particular strain(s) of bacteria against which the endolysin displays activity, it is not clear how the level of bacteriolytic activity in the disclosed endolysin compares to that of the claimed endolysin.  However, in the absence of such information in the claim, the derivative of endolysin ZP278 disclosed in Donovan is considered to have a bacteriolytic activity within the claimed concentration.  Donovan also teaches that the endolysins are an addition to antimicrobial constructs [0091], but does not teach that the composition comprises both of the endolysins.
However, Ajuebor discloses that lysins with different cleavage specificities have been shown to work synergistically with each other against infections bacteria and also with other antibacterial agents.  Ajuebor discloses that the synergy is due to the cleavage of peptidoglycan at two different recognition sites which leads to increased overall activity (page 188, paragraph 3 – page 189, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Donovan to include multiple endolysins as taught by Ajuebor.  Since Donovan discloses that the composition contains the endolysins in an antimicrobial construct, a skilled practitioner would have been motivated to combine the two disclosed endolysins in a single composition in order to enhance the synergistic activity of the composition.  Therefore, the claim is rendered obvious.  Furthermore, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the present instance, the selection of specific strains of endolysins which cleave peptidoglycan of Clostridium at different sites to include in the synergistic composition also renders the claim obvious.
Regarding claim 12, Donovan teaches the invention as described above in claim 11, including the derivative of endolysin ZP278 has an amino acid sequence similarity of 85.3% with the claimed ZP278) (SEQ ID NO: 2 on pages 11-12, [0025]), which falls within the claimed range.
Regarding claim 14, Donovan teaches the invention as described above in claim 1, including the composition comprises a derivative of endolysin ZP173 [0044].  Donovan also teaches that the composition comprises a derivative of endolysin ZP278 comprising the amino acid sequence of SEQ ID NO: 3 (corresponding to PlyCP10 which has an amino acid sequence similarity of 85.3% with the claimed ZP278) (SEQ ID NO: 2 on pages 11-12, [0025]).  Donovan also teaches that the endolysins are an addition to antimicrobial constructs [0091], but does not teach that the composition comprises both of the endolysins.
However, Ajuebor discloses that lysins with different cleavage specificities have been shown to work synergistically with each other against infections bacteria and also with other antibacterial agents.  Ajuebor discloses that the synergy is due to the cleavage of peptidoglycan at two different recognition sites which leads to increased overall activity (page 188, paragraph 3 – page 189, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Donovan to include multiple endolysins as taught by Ajuebor.  Since Donovan discloses that the composition contains the endolysins in an antimicrobial construct, a skilled practitioner would have been motivated to combine the two disclosed endolysins in a single composition in order to enhance the synergistic activity of the composition.  Therefore, the claim is rendered obvious.  Furthermore, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the present instance, the selection of specific strains of endolysins which cleave peptidoglycan of Clostridium at different sites to include in the synergistic composition also renders the claim obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US 2018/0195055) in view of Mayer (US 2016/0017307; previously cited) and Ajuebor (Ajuebor et al., “Bacteriophage endolysins and their applications”, 2016, Science Progress, pages 183-199; previously cited).
Regarding claim 15, Donovan teaches the invention as described above in claim 1, including the composition comprises a derivative of endolysin ZP173 [0044].  Donovan also teaches that the composition comprises a derivative of endolysin ZP278 comprising the amino acid sequence of SEQ ID NO: 3 (corresponding to PlyCP10 which has an amino acid sequence similarity of 85.3% with the claimed ZP278) (SEQ ID NO: 2 on pages 11-12, [0025]).  Donovan also teaches that the endolysins are an addition to antimicrobial constructs [0091], but does not teach that the composition comprises a combination of the recited endolysins.
However, Mayer teaches a method of preventing or reducing contamination [0188] of food (corresponding to poultry which carries the pathogenic bacteria in the food chain [0219]) with Clostridium [0187], [0219], comprising contacting said food with a composition (corresponding to parenteral administration [0157]) comprising the endolysin CP25L (corresponding to SEQ ID NO:1 [0031]-[0032]).  Ajuebor discloses that lysins with different cleavage specificities have been shown to work synergistically with each other against infections bacteria and also with other antibacterial agents.  Ajuebor discloses that the synergy is due to the cleavage of peptidoglycan at two different recognition sites which leads to increased overall activity (page 188, paragraph 3 – page 189, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Donovan to include multiple endolysins as taught by Ajuebor such as the ones disclosed in Donovan and the one disclosed in Mayer.  Since Donovan discloses that the composition contains the endolysins in an antimicrobial construct against Clostridium and Mayer teaches an endolysin active against Clostridium, a skilled practitioner would have been motivated to combine the three disclosed endolysins into a single composition in order to enhance the synergistic activity of the composition.  Therefore, the claim is rendered obvious.  Furthermore, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the present instance, the selection of specific strains of endolysins which cleave peptidoglycan of Clostridium at different sites to include in the synergistic composition also renders the claim obvious.

Response to Arguments
Claim Objection: Applicant amended claim to fully address the objection.  Therefore, the objection is withdrawn.

Claim Rejections – 35 U.S.C. §112(b) of claims 3-5, 10, 12, 17, and 18: Applicant amended the claims to fully address the rejections.  Therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 3-4, 7-13, 16, and 17 over Mayer: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1, 3-4, 10-12, and 17 and added new claim 24.  Applicant argued that Mayer does not disclose an endolysin ZP173 comprising the amino acid sequence of SEQ ID NO: 2 or a derivative thereof having at least 33% bacteriolytic activity of the endolysin ZP173 as now recited in claim 1.  Applicant stated that, in light of this amendment, Mayer does not anticipate amended claim 1 or the dependent claims (Applicant’s Remarks, page 8, paragraphs 1-5).
However, in the new grounds of rejection necessitated by the amendment of the claims, Donovan teaches the features of amended claim 1.  As stated above in the rejection of amended claim 1, Donovan teaches a derivative of endolysin ZP173 (corresponding to PlyCP41 which has a 99.1% amino acid sequence similarity to ZP173) [0044] that is capable of lysing all 66 strains of Clostridum perfringens that were tested [0085].  Donovan anticipates the claim in that it explicitly discloses that the endolysin has bacteriolytic activity against 66 strains of Clostridum perfringens and that it discloses a ZP173 derivative that is 99.1% similar to ZP173 (pages 18-19, SEQ ID NO: 10).  However, since the claim does not recite any particular strain(s) of bacteria against which the endolysin displays activity, it is not clear how the level of bacteriolytic activity in the disclosed endolysin compares to that of the claimed endolysin.  Therefore, the present claim could be considered to be anticipated or obvious in view of Donovan.  Since new prior art has been applied to teach the features of claim 1 as now amended, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1 and 6 over King: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that King does not anticipate amended claim 1 and dependent claim 6 due to claim 1 now requiring an endolysin ZP173 comprising the amino acid sequence of SEQ ID NO: 2 or a derivative thereof having at least 33% bacteriolytic activity of the endolysin ZP173 (Applicant’s Remarks, page 8, paragraph 6 – page 9, paragraph 5).
However, in the new grounds of rejection necessitated by the amendment of the claims, Donovan teaches the features of amended claim 1 and dependent claim 6.  Since new prior art has been applied to teach the features of amended claim 1 and dependent claim 6, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 2 and 19 over Mayer and Xu: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 2 to recite that the composition comprises an endolysin ZP173 comprising the amino acid sequence of SEQ ID NO: 2 or a derivative thereof having at least 33% bacteriolytic activity of the endolysin ZP173.  Applicant argued that the Examiner failed to state a prima facie case of obviousness against the amended claims because Mayer or Xu alone or in combination teaches the claimed endolysin (Applicant’s Remarks, page 9, paragraph 6 – page 10, paragraph 4).
However, in the new grounds of rejection necessitated by the amendment of the claims, the combination of Donovan and Xu teaches the features of amended claim 2 and dependent claim 19.  As described above in the rejection of claim 2, Donovan teaches that the endolysin is expressed in plant cells, but does not disclose specific plant types.  Therefore, a skilled practitioner would have been motivated to consult in additional reference such as Xu in order to determine suitable plant cells for expressing proteins, thereby rendering the claimed edible plant obvious.  Since new prior art has been applied to teach the features of amended claim 2 and dependent claim 19, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 5 and 18 over Mayer and Yung: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the composition comprises an endolysin ZP173 comprising the amino acid sequence of SEQ ID NO: 2 or a derivative thereof having at least 33% bacteriolytic activity of the endolysin ZP173.  Applicant argued that the Examiner failed to state a prima facie case of obviousness against the amended claims because Mayer or Yung alone or in combination teaches the claimed endolysin (Applicant’s Remarks, page 10, paragraph 5 – page 11, paragraph 4).
However, in the new grounds of rejection necessitated by the amendment of the claims, Donovan teaches the features of amended claim 1 and dependent claims 5 and 18.  Since new prior art has been applied to teach the features of amended claim 1 and dependent claims 5 and 18, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 14 and 15 over King and Ajuebor: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the composition comprises an endolysin ZP173 comprising the amino acid sequence of SEQ ID NO: 2 or a derivative thereof having at least 33% bacteriolytic activity of the endolysin ZP173.  Applicant argued that the Examiner failed to state a prima facie case of obviousness against the amended claims because King and Ajuebor alone or in combination teaches the claimed endolysin (Applicant’s Remarks, page 11, paragraph 5 – page 12, paragraph 4).
However, in the new grounds of rejection necessitated by the amendment of the claims, Donovan teaches the features of amended claim 1; the combination of Donovan and Ajuebor teaches the features of dependent claim 14; and the combination of Donovan, Maeyer, and Ajuebor teaches the features of dependent claim 15.  Since new prior art has been applied to teach the features of these claims, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791